DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be updated to recite that “The instant application claims priority to Provisional Serial No. 62/711,462 filed July 27, 2018.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 10, 12-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad lines 17 and 26 of instant claim 7 recite the broad recitation “H and C1-12 alkyl”, followed by the narrow recitations of “ more preferably….”, and 2) lines 21 and 28 of instant claim 7  recite “(preferably phenyl)”.  See MPEP 2173.05(c).  Instant claims 8 and 10 are included in this rejection for being dependent upon instant claim 7.  Appropriate correction and/or clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, 1) lines 2-3 of instant claim 10 recites the broad recitation “EO, PO, BO and mixtures thereof”, followed by the narrow recitations of “ more preferably from EO alone or from EO/PO mixtures”, See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claims 12-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing two definitions for the variable “Rp”.  Specifically, the examiner notes that instant claim 12 initially defines the variable “Rp” to be selected 5, and then instant claim 12 later defines the variable “Rp” to be selected from hydrogen, -OR1 and -NR1R2.  It is unclear what the metes and bounds are for the variable “Rp”.  Instant claims 13-21 and 23 are included in this rejection for being dependent upon instant claim 12.  Appropriate correction and/or clarification is required.

Claims 12-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, lines 16-17 and 60-61 of claim 12 recites the broad recitation “n is an integer from 0 to 4”, followed by the narrow recitations of “preferably from 0 to 1, most preferably 0”.  See MPEP 2173.05(c).  Instant claims 13-21 and 23 are included in this rejection for being dependent upon instant claim 12.  Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,696,929.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,696,929 claims a similar laundry care composition comprising 20-90% by weight of a polyethylene glycol carrier, a leuco colorant of Formulae (I)-(V), 0.001-2% by weight of an antioxidant, such as a mixture of hindered phenols and diarylamines, and adjunct ingredients (see claims 1-14 of U.S. Patent No. 10,696,929), as required in the instant claims.  Therefore, instant claims 1-24 are an obvious formulation in view of claims 1-14 of U.S. Patent No. 10,696,929.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,696,928.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,696,928 claims a similar detergent composition comprising a first composition, a leuco colorant of Formulae (I)-(V), a surfactant, an antioxidant, such as a mixture of hindered phenols and diarylamines, and adjunct ingredients (see claims 1-20 of U.S. Patent No. 10,696,928), as required in the instant claims.  Therefore, instant claims 1-24 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 10,696,928.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/522,683 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/522,683 claims a similar laundry care composition comprising a leuco compound of Formulae (I)-(V), an antioxidant composition comprising both a hindered phenol and a substituted diarylamine, wherein the mole ratio of hindered phenol to a substituted diarylamines is greater than 1:1, a carrier, a surfactant, and adjunct ingredients (see claims 1-20 of copending Application No. 16/522,683), as required in the instant claims.  Therefore, instant claims 1-24 are an obvious formulation in view of claims 1-20 of copending Application No. 16/522,683.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qin et al, US 2016/0326467, discloses a laundry care composition comprising 0.000001-5% by weight of a triphenylmethane colorant and 0.001-2% by weight of an alkylated phenol antioxidant (see abstract and paragraphs 107 and 271-277).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 23, 2021